Citation Nr: 0617739	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, status post laminectomy, L5-S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that continued the veteran's evaluation for his 
service connected back disability at a 20 percent evaluation.  
This issue was remanded for further development in February 
2005.  That development having been completed, this claim now 
returns before the Board.

The Board also points out that the veteran indicated, in a 
statement dated December 2005, that he felt he had 
neurological symptomatology related to his back disability, 
which should be service connected.  The veteran further 
indicated that he had not received a copy of an October 2005 
rating decision noted in the Supplemental Statement of the 
Case, which was dated November 2005.  That rating decision 
granted the veteran entitlement to neurological 
symptomatology related to his back, specifically, cauda 
equina syndrome in both lower extremities and the anus, at a 
10 percent evaluation for each lower extremity.  There has 
been no notice of disagreement filed with regard to the 
evaluations or effective dates assigned and these matters are 
not currently developed for appellate review.  Therefore, the 
only issue in appellate status is as noted above.


FINDINGS OF FACT

The veteran's lumbar spine disability, status post 
laminectomy, L5-S1, is currently manifested by moderate 
limitation of motion and moderate disability.  The 
intervertebral disc syndrome is not more than moderate, there 
is no showing of severe limitation of motion, incapacitating 
episodes lasting 4 weeks or more during any one year period, 
and no showing of forward flexion of the lumbar spine of 30 
degrees or less or 170 degrees or less of combined motion for 
the lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's lumbar spine disability, status post 
laminectomy, L5-S1, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5243-8526 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2002 and 
February 2005.  The originating agency asked the veteran to 
submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's reports of VA examination.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence. Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA examination reports.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service-connected low back disability.  In this regard, the 
veteran, upon VA examination of July 2002, was noted to have 
lumbar flexion of 90 degrees, lumbar extension of 10 degrees, 
lateral bending of 20 degrees, and lumbar rotation of 45 
degrees, with all ranges of motion limited by tightness.  An 
April 2003 VA examination report found forward flexion of 
65/90, extension of 25/30, lateral flexion of 25/30, and 
lateral rotation of 20/30, with pain in all ranges of motion.  
Considering these findings as a whole, and all evidence of 
record, the Board does not find this evidence, even 
considering DeLuca, to be consistent with a finding of severe 
limitation of motion, or severe intervertebral disc syndrome, 
with little intermittent relief, such that a higher rating 
would be warranted under the criteria in effect prior to 
September 23, 2002.

Under the new diagnostic criteria, the Board finds this level 
of limitation of motion does not rise to a finding of forward 
flexion of 30 degrees of less, or favorable anklyosis of the 
entire thoracolumbar spine, such that a higher rating would 
be warranted.  The new criteria are based on limitation of 
motion with or without symptoms such as pain, stiffness or 
aching, but even considering the objective signs of 
dysfunction, there is insufficient evidence of weakness, 
muscle atrophy or deformity to warrant a higher evaluation.

As to a rating for incapacitating episodes, there is no 
indication in the record that bed rest has been prescribed by 
a physician for a total duration of at least four weeks 
during any 12 month period, such that a higher rating would 
be warranted.  While the veteran reported, during his recent 
VA examinations, problems that interfere with his work and 
activities of daily living, such as being unable to sit in 
one position for long periods of time and not being able to 
lift more than 50 pounds, the veteran noted, during his April 
2003 VA examination, that he had not missed work due to back 
pain in the prior three months.  Furthermore, there is no 
indication that the veteran at any time has been prescribed 
bed rest for his service-connected lumbar spine disability.  
His intervertebral disc syndrome has not been shown to be 
more than moderately disabling and limitation of motion could 
not be termed more than moderate, even when considering the 
complaints of pain on motion.  Therefore an increased rating 
under this code would not be warranted.

As to a separate rating for any neurological manifestations, 
as noted above, the veteran is already rated for neurological 
symptoms in each lower extremity and erectile dysfunction, 
all as secondary to his service back disability, and these 
issues are not before the Board at this time.

Thus the Board finds that the preponderance of the evidence 
of record is against a grant of increased rating for the 
veteran's service connected lumbar spine disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for a lumbar spine 
disability, status post laminectomy, L5-S1, currently 
evaluated as 20 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


